Appeal by defendants Eggers and Higgins from an order of the Supreme Court, Schenectady County Special Term which denied a motion for an order directing plaintiffs to furnish a further bill of particulars. The action is one in negligence. Plaintiffs were employees of the New York State Thruway Authority, and were injured as the result of an explosion when they entered a pump house used in connection with a restaurant and gas station in a service area of the Thruway. The complaint alleges at length, and in considerable detail, that appellants were negligent in designing, operating and supervising a sewage treatment plant of which the pump house uses a part, and in permitting gas to accumulate so as to make an explosion possible. The Special Term was of the opinion that plaintiffs had sufficiently complied with appellants’ demand for a bill of particulars, We agree with this determination. Order unanimously affirmed, with $25 costs. Present — Foster, P. J. Bergan, Coon, Halpern and Gibson, JJ.